DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 10/14/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10846482. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10846482 anticipates all features/limitations of claims 1-20 of current application.




USSN 17/069978
US PATENT No. 10846482
1.  A system comprising: an input-output device system comprising a 
processor-accessible memory device system;  and a data processing device system 
communicatively connected to the input-output device system and the 
processor-accessible memory device system, the data processing device system 
configured by a program stored by the processor-accessible memory device system 
at least to: access an electronic document via the input-output device system;  
determine a document type associated with the accessed electronic document 
based at least on a text-based analysis of at least a portion of the accessed 
electronic document, the text-based analysis including a comparison based on 
text in the at least the portion of the accessed electronic document and text 
from one or more other electronic documents other than the accessed electronic 
document;  and store an indication of the determined document type in 
association with the accessed electronic document. 

Claims 2-20 are similar to features/limitations of claims 2-20 of US Patent No. 10846482
1.  A system comprising: an input-output device system comprising a 
processor-accessible memory device system;  and a data processing device system 
communicatively connected to the input-output device system and the 
processor-accessible memory device system, the data processing device system 
configured by a program stored by the processor-accessible memory device system 
at least to: access an electronic document via the input-output device system;  
determine a document type associated with the electronic document based at 
least on a text-based, an image-based, or a text-based and an image-based 
analysis of the electronic document;  insert an electronic bookmark into the 
electronic document, based at least on the determined document type associated 
with the electronic document that was determined based at least on the 
text-based, image-based, or text-based and image-based analysis of the 
electronic document;  and store, in the processor-accessible memory device 
system, the electronic document including the electronic bookmark inserted 
therein, wherein the text-based, image-based, or text-based and image-based 
analysis of the electronic document comprises: accessing a first definition of 
a first set of document types associated with a first document-set type, the 
first definition stored by the processor-accessible memory device system, and 
the first definition identifying at least multi-word-phrase characteristics 
associated with each document type in the first set of document types 
associated with the first document-set type;  identifying, for the electronic 
document, a plurality of identified multi-word phrases determined to be in 
ordered text information in the electronic document, each multi-word phrase of 
the plurality of identified multi-word phrases comprising adjacent words in the 
ordered text information;  and analyzing the plurality of identified multi-word 
phrases with respect to the multi-word-phrase characteristics identified by the 
first definition and associated with each document type in the first set of 
document types associated with the first document-set type, wherein the 
determining of the document type associated with the electronic document is 
based at least on a result of the analysis of the plurality of identified 
multi-word phrases with respect to the multi-word-phrase characteristics 

the first set of document types associated with the first document-set type.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al (US 201400999038).
	Regarding claim 1, Okada discloses asystem comprising: an input-output device system (figs. 1-2) comprising a processor-accessible memory device system;  and a data processing device system communicatively connected to the input-output device system (figs. 1-2) and the processor-accessible memory device system, the data processing device system configured by a program stored by the processor-accessible memory device system at least to: access an electronic document (figs. 6, pas. 34-35) via the input-output device system;  determine a document type (fig. 4a) associated with the accessed electronic document based at least on a text-based analysis (text based analysis to determine document type, pars. 53-56) of at least a portion of the accessed electronic document, the text-based analysis including a comparison based on text in the at least the portion of the accessed electronic document and text from one or more other electronic documents other than the accessed electronic document;  and store an indication (indication of document type, fig. 4a) of the determined document type in association with the accessed electronic document (fig. 4a). 

	Regarding claim 2, Okada further discloses the system of claim 1, wherein the data processing device system is configured by the program at least to: insert an electronic bookmark (electronic bookmark, par. 45) into the accessed electronic document, based at least on the determined document type associated with the at least the portion of the accessed electronic document that was determined based at least on the text-based analysis of the at least the portion of the accessed electronic document including the comparison based on text in the at least the portion of the accessed electronic document and text from the one or more other electronic documents other than the accessed electronic document;  and store the accessed electronic document including the electronic bookmark inserted (bookmark settings, figs. 6a/6b, pars. 34-35) therein. 
 
	Regarding claim 3, Okada further discloses the system of claim 1, wherein the electronic document is a portable document format ("PDF", par. 32) document. 
 
	Regarding claim 4, Okada further discloses the system of claim 1, wherein the determining of the document type comprises determining a plurality of document types (par. 22) associated with the accessed electronic document based at least on the text-based, an image-based, or text-based and image-based analysis of the electronic document, and wherein the storing comprises storing an indication of the determined plurality of document types in association with the accessed electronic document. 
 
	Regarding claim 5, Okada further discloses the system of claim 4, wherein at least one document type of the plurality of document types is determined as associated with at least a first portion of the accessed electronic document based at least on the image-based analysis, and at least one document type of the plurality of document types is determined as associated with at least a second portion of the accessed electronic document based at least on the text-based analysis (image/text base analysis, pars. 22-24). 
 
	Regarding claim 6, Okada further discloses the system of claim 5, wherein the image-based analysis includes a comparison between a first mega-pixel image of at least part of the at least the 
 
	Regarding claim 7, Okada further discloses the system of claim 2, wherein the determining of the document type comprises determining a plurality of document types associated with the accessed electronic document based at least on the text-based, an image-based, or text-based and image-based analysis of the electronic document, wherein the inserting comprises inserting a plurality of electronic bookmarks (inserting bookmarks, figs. 6a/6b) into the accessed electronic document based at least on the determined plurality of document types associated with the accessed electronic document that were determined based at least on the text-based, image-based, or text-based and image-based analysis of the accessed electronic document, and wherein the storing the accessed electronic document includes storing the accessed electronic document including the plurality of electronic bookmarks (figs. 6a/6b) inserted therein. 
 
	Regarding claim 8, Okada further discloses the system of claim 7, wherein the determined plurality of document types associated with the accessed electronic document include at least some single page electronic documents, such that each of at least some electronic bookmarks of the plurality of electronic bookmarks inserted into the accessed electronic document is associated with a single page (par. 22) . 
 
	Regarding claim 9, Okada further discloses the system of claim 7, wherein the accessed electronic document is a single electronic document file comprising a plurality of electronic documents each respectively associated with a document type of the determined plurality of 
document types and each respectively associated with a respective electronic bookmark (par. 45) of the plurality of electronic bookmarks. 
 

other electronic documents other than the accessed electronic document. 

Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-10 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.